Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Catherine Denise Randolph appeals the district court’s orders dismissing her complaints for failing to state a claim. See 28 U.S.C. § 1915(e) (2012). We have reviewed the records and find no reversible error. Accordingly, we dismiss the appeals for the reasons stated by the district court. Randolph v. U.S. Attorney of Md., No. 1:15-cv-01137-JFM (D. Md. filed Apr. 30, 2015; entered May 1, 2015); Randolph v. Lynch, No. 1:15-cv-02005-JFM, 2015 WL 4249395 (D.Md. July 10, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.